Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

For the claims in this application, it should be noted that "[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention. See also Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785. 

The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this application is the inclusion of the specific insulated panel system for partitioning a trailer cargo space, the system comprising: first and second insulated panels, each comprising first and second planar sides, longitudinal top and bottom edges, and first and second vertical edges, each insulated panel comprising respective vertical connecting regions defined by at least one pair of grooves including first and second parallel vertical grooves disposed one first and second planar sides; and first and second mating extrusions each with a pair of inwardly extending members for attaching to and mating with respective grooves in each of the panels and each with at least one outwardly extending member frictionally or tensionally mating with each other to maintain the panels in relative abutting positions (claim 1); and the specific first and second vertical mating extrusions slidingly matting with respective first and second connecting edges of the first and second panels and frictionally or tensionally mating with each other to form the wall (claim 11) in combination with the other elements recited which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616